PER CURIAM.
We affirm the second amended summary final judgment entered by the circuit court. The bank did not infringe upon any rights of appellant by first obtaining a money judgment against appellant based upon a personal guaranty, and then proceeding to foreclose a security interest in real estate owned by appellant, based upon the same underlying debt. Gottschamer v. August, Thompson, Sherr, Clark & Shafer, P.C., 438 So.2d 408 (Fla. 2d DCA 1983). Since appellee, at oral argument, appeared to be largely concerned with the state of the public record, we approve the suggestion made at oral argument and concurred in by counsel for both sides that the judgment be remanded to the circuit court for entry of a notation that the debt involved in the foreclosure action of Count I is the same as the debt underlying the earlier money judgment against Mr. Syfrett in circuit court case no. 89-3627. This action is based entirely upon the agreement of counsel at oral argument, and is not intended to impose a new procedural requirement upon creditors who, while holding an unsatisfied money judgment, seek and obtain a foreclosure.
BOOTH, WOLF and KAHN, JJ., concur.